Citation Nr: 1214826	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  On August 2011, the Board remanded the matter for further evidentiary development.  Following the August 2011 remand, the Veteran was scheduled for VA examinations for his hearing problems and right hamstring disability.  The RO subsequently granted the Veteran's claims of service connection for tinnitus, a right hamstring disability, and a left collar bone disability in a November 2011 rating decision.  With respect to the hearing loss claim, the Board finds that the dictates of the remand have been substantially complied with and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2010.  During the hearing, the Veteran withdrew the issues of entitlement to service connection for a concussion and for the residuals of a right heel fracture.  A copy of the transcript has been associated with the transcript.  

Following the grant to service connection for a right hamstring disability, the Veteran filed a notice of disagreement as to the evaluation of this disability.  The issue of entitlement to an initial compensable rating has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The record does not reflect a current diagnosis of a right ear hearing loss disability.  

2.  The Veteran's left ear hearing loss was not incurred in or the result of an in-service injury.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2004 satisfied the second and third elements of the duty to notify provisions.  A letter dated in June 2010 thereafter satisfied all elements under the duty to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  Although the June 2010 letter was not provided to the Veteran prior to initial adjudication, he has not been prejudiced as he was provided with adequate notice, given additional time to submit evidence and argument, and the matter was readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The duty to notify has been satisfied.

The Board also concludes the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded VA examinations to determine the diagnosis and etiology of this disability in February 2005 and July 2010.  The Board has reviewed the examination reports and determines that the July 2010 opinion is adequate, as it is predicated on a full reading of medical records in the Veteran's claims file.  The examiner consider all of the pertinent evidence of record, to include the results of hearing tests performed during service, as well as the previous evaluations.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During both examinations, the Veteran reported a significant effect on his occupational activities, to include difficulty hearing.  It appears that the examiners noted how the Veteran's disability affected his occupational functioning.  Nevertheless, the Veteran has not demonstrated any prejudice caused by a deficiency in the examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further examination or opinion is not needed on the claim because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.





II.  Service Connection

The Veteran contends that his bilateral hearing loss resulted from in-service noise exposure.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
 
For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service-connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

The Veteran contends that his bilateral hearing loss results from significant in-service noise exposure as he worked near demolitions, gunfire, aircraft and helicopters, small arms, and artillery simulators.  By way of background, the Veteran's DD Form 214 provides that his primary occupation was that of a radio operator and his secondary occupation was that of an infantryman.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's specific occupations, as listed on his DD Form 214, show a high probability of in-service noise exposure.  While the Veteran's position does not by itself establish the Veteran experienced significant noise exposure, the Veteran is competent to report his in-service experiences.  

Additionally, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Again, the Veteran is competent to report his in-service experiences and acoustic trauma is conceded.

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (sufficient to meet the requirements of § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.    

The Veteran's service treatment records indicate that his hearing was normal during the June 1975 enlistment examination.  See Hensley, 5 Vet. App. at 159; 38 C.F.R. § 3.385.  A June 1976 examination for Ranger School indicates that the Veteran's ears were found to be clinically normal with his pure tone thresholds 20 dB or lower with the exception of a threshold reading of 30 dB at 1000 Hz in his right ear.  Nevertheless, he was found to be qualified for Airborne/Ranger training and duty.  In a March 1978 audiological evaluation, the Veteran's pure tone thresholds in the left ear were normal from 500 Hz through 4000Hz and the pure tone thresholds in his right ear were normal from 2000 Hz to 4000 Hz with thresholds at 40 dB at 500 Hz and 35 dB at 1000 Hz.  The Veteran was diagnosed with mild, low frequency hearing loss (possible conductive component).  In a March 1978 consultation report, the examiner provided that the Veteran had developed low frequency hearing loss of the right ear.  Finally, in the June 1978 separation examination, the Veteran's ears were found to be clinically normal and the report recommended that an audiology evaluation be conducted.  He was found to be qualified for separation.  In the accompanying Report of Medical History, the Veteran indicated problems with hearing loss of the right ear.  

The Veteran's post-service treatment records include a February 2005 QTC audio examination where the Veteran reported trouble hearing women's voices and also while in groups of people.  The Veteran also reported undergoing a stapendectomy surgery in one ear in 1982 and in the other in 1984.  The Veteran also noted his military and occupational noise exposure during this examination.  His pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
15
20
15
30
55

The Veteran was diagnosed with mild conductive hearing loss in the right ear with air-bone gaps at 1000 and 4000 Hz; mild to severe sensorineural left ear hearing loss from 3000 Hz through 8000 Hz; and normal tympanograms bilaterally.  After noting the Veteran's enlistment and discharge examination reports and his post-service medical history, the examiner indicated that the configuration of the hearing loss and the conductive components of the right ear are not consistent with acoustic trauma.  He further provided that while the greater hearing loss in the left ear could possibility be associated with a right handed person firing rifles, the Veteran indicated using ear protection and therefore the evidence indicates that the Veteran's hearing loss was caused by other factors, not the result of in-service acoustic trauma.  

Following the June 2010 Board remand, the Veteran was afforded a VA audio examination in July 2010 where the Veteran reported both military and civilian noise exposure.  On examination, the Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
25
25
LEFT
25
25
35
40
55

The Veteran's pure tone testing indicated hearing within normal limits through 500 Hz with a mild sensorineural hearing loss from 500 to 1000 Hz, returning to within normal limits from 2000 to 4000 Hz with a mild to moderate hearing loss at 4000 Hz in the right ear.  The Veteran's left ear showed a mild sensorineural hearing loss at 250 Hz, returning to normal limits from 500 to 2000 Hz, with a mild to severe predominately sensorineural hearing loss above 1000 Hz.  The examiner then provided that the Veteran had category I hearing loss in his left ear and his right ear was not considered disabling according to VA standards.  See 38 C.F.R. § 3.385.  Upon review of the claims file, to include the enlistment and separation examinations as well as other audiological examinations, the examiner provided that given the normal hearing of the Veteran's left ear during his active duty, the Veteran's current hearing loss was not caused by or the result of his in-service exposure.  The examiner did not provide a medical opinion for the Veteran's right ear hearing loss given that the level of hearing loss does not constitute a disability under VA standards.  

VA treatment records from VA Medical Centers in Portland, Oregon; Roseburg, Oregon; and Salt Lake City, Utah do not provide etiological opinions as to the Veteran's bilateral hearing loss.  

The Veteran's right ear hearing as indicated in pure tone thresholds is insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385.  Without any medical evidence of a hearing loss disability in service and currently, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

With respect to his left ear hearing loss, the medical evidence does not provide a nexus between his in-service acoustic trauma and his current disability.  It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. at 159.  While there is evidence of current left ear hearing loss and evidence of acoustic trauma during service, there is no medically sound basis upon which to attribute the post-service findings to the in-service injury.  As such, service connection must fail.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect a diagnosis of a hearing loss disability in the left ear within one year of service separation or currently.  The Veteran cannot benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


